MEMORANDUM **
Byung Hoon Chung and Duk Bong Chung, and their children, Myung Bin Chung and Kou Chul Chung, natives and citizens of South Korea, appeal the district court’s dismissal of their action for lack of jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Puri v. Gonzales, 464 F.3d 1038, 1040 (9th Cir.2006), and we affirm.
The district court lacked jurisdiction over the Chungs’ action challenging their removal order because it was filed after the effective date of the REAL ID Act. See id. at 1041 (“[Ajfter May 11, 2005, the only means for judicial review of [petitioner’s] removal order was a petition for review in this court.”). Moreover, the Chungs exercised their right to file a petition for review, which we denied in Chung v. Holder, 312 Fed.Appx. 950 (9th Cir.2009).
Finally, the Administrative Procedures Act, 5 U.S.C. § 701 et seq., does not apply to removal proceedings. See Marcello v. Bonds, 349 U.S. 302, 309-10, 75 S.Ct. 757, 99 L.Ed. 1107 (1955).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.